                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case Number: 01-20057
                                                             Honorable David M. Lawson
v.

DRAMOND D. HICKS,

                  Defendant.
____________________________________/

         OPINION AND ORDER GRANTING MOTION FOR RESENTENCING

       After defendant Dramond Hicks pleaded guilty to selling more than 50 grams of crack

cocaine, he was sentenced on November 21, 2002 to a prison term of 262 months. He now seeks

resentencing under the First Step Act. The government concedes that Hicks is eligible under that

legislation to be resentenced but argues that the Court should not exercise its discretion to do so.

However, Hicks argues that his already-lengthy stint in a federal prison has reformed him, which

is new information that may be considered on resentencing. Therefore, the Court will schedule a

resentencing hearing, at which Hicks is entitled to be present (unless he waives his presence) and

request updated information from the Probation Department.

                                                 I.

       On December 19, 2001, Hicks was indicted for conspiracy to distribute more than 50 grams

of crack cocaine and violations of other federal drug laws. The government sought to enhance the

penalty under 21 U.S.C. § 851, citing Hicks’ prior conviction of delivering less than 50 grams of

cocaine. That boosted Hicks’ statutory mandatory minimum sentence from 10 years to 20 under

21 U.S.C. § 841(b)(1)(A). Hicks pleaded guilty to the conspiracy charge on July 21, 2002.
       The probation department found that Hicks possessed 148 grams of cocaine base, which

resulted in a base offense level of 30 under U.S.S.G. § 2D1.1. But because Hicks had prior

convictions for a felony drug offense and a crime of violence (felonious assault), he was classified

as a career offender under U.S.S.G. § 4B1.1, and his net offense level became 34 after an

adjustment for accepting responsibility. Hicks’s career offender status put him in criminal history

category VI, and the resulting guideline range was 262 to 327 months imprisonment. Under the

pre-Booker sentencing regime, the Court imposed a 262-month sentence followed by a mandatory

minimum 10-year period of supervised release. The defendant appealed his sentence, but the Sixth

Circuit affirmed it as reasonable.

       On October 27, 2005, the Court considered Hicks’s post-Booker request for resentencing

under 28 U.S.C. § 2255 and reimposed the same sentence.

       The defendant now is serving the last portion of his prison term at a residential reentry

center in Alabama. He is scheduled to be released from custody on January 15, 2020, which is

when his ten-year term of supervised release will begin.

       Hicks filed a pro se motion for resentencing under the First Step Act of 2018, Pub. L. No.

115-391, 132 Stat. 5194. That legislation amends several sections of the U.S. Code “to promote

rehabilitation of prisoners and unwind decades of mass incarceration.” United States v. Brown,

No. 05-00227, --- F. Supp. 3d ---, 2019 WL 4942051, at *1 (S.D. Iowa Oct. 8, 2019). In response,

the government acknowledges that the Act furnishes the Court with the authority to resentence

Hicks, but it notes that he still qualifies as a career offender, his sentencing guidelines have not

changed, and there is no other reason to reduce his sentence. Hicks, now represented by counsel,

argues that although his guidelines remain unchanged since the Court originally sentenced him, he

has changed. He attached two letters addressed to the Court. The first letter was from him, in



                                                -2-
which he stated that he behaved well in prison and that he has participated in over 6,000 hours of

an HVAC apprenticeship program. His wife wrote the second letter, which stated that he has

behaved well since being incarcerated and that her health is declining, thereby requiring his

assistance at home.

                                                II.

       “Although a district court generally ‘may not modify a term of imprisonment once it has

been imposed,’ 18 U.S.C. § 3582(c), a court may do so under certain limited circumstances,

including ‘to the extent otherwise expressly permitted by statute or by Rule 35 of the Federal Rules

of Criminal Procedure.’” United States v. Hall, 661 F.3d 320, 322 (6th Cir. 2011) (quoting 18

U.S.C. § 3582(c)(1)(B)). Hicks’s offense of conviction is one that the First Step Act addresses.

In section 404, Congress made retroactive the Fair Sentencing Act’s statutory changes for crack

cocaine offense penalties so that they apply to defendants who were sentenced before August 3,

2010. The First Step Act, therefore, grants district courts the authority to resentence those

offenders. First Step Act § 404(b) Pub. L. 115-391, 132 Stat. 5194 (Dec. 21, 2018) (“A court that

imposed a sentence for a covered offense may, on motion of the defendant, the Director of the

Bureau of Prisons, the attorney for the Government, or the court, impose a reduced sentence as if

sections 2 and 3 of the Fair Sentencing Act of 2010 (Pub. L. 111-220, 124 Stat. 2372) were in

effect at the time the covered offense was committed.”).

       It makes no difference to Hicks’s eligibility for resentencing under the First Step Act that

his sentencing guidelines have not changed or that he was sentenced as a career offender. United

States v. Beamus, --- F.3d---, 2019 WL 6207955, at *2 (6th Cir. 2019) (“The text of the First Step

Act contains no freestanding exception for career offenders. Nor would one expect to see such an

exception. It makes retroactive the Fair Sentencing Act’s changes to the statutory range for crack



                                                -3-
cocaine offenses.”). However, the Act imposes two limits on eligibility. “Defendants may not

seek a reduction if their sentence was already modified to comport with the Fair Sentencing Act . . .

[a]nd defendants may not seek resentencing under the First Step Act if they lost a prior motion

after a ‘complete review of the motion on the merits.’” Beamus, 2019 WL 6207955, at * 2 (quoting

First Step Act of 2018, § 404(c)). Neither exception applies to Hicks.

       Once a defendant established eligibility, “[t]he First Step Act ultimately leaves the choice

whether to resentence to the district court’s sound discretion.” Ibid. (citing First Step Act, Pub. L.

115-391 § 404(b), 132 Stat. 5194 (Dec. 21, 2018); United States v. Hegwood, 934 F.3d 414, 418

(6th Cir. 2019)).

       At this point, two more legal principles come into play. The first is that Hicks may point

to aspects of his life that have transpired since his original sentence, which suggest that he has

been rehabilitated.    Pepper v. United States, 562 U.S. 476, 490 (2011) (holding that on

resentencing, “a district court may consider evidence of a defendant’s rehabilitation since his prior

sentencing and [] such evidence may, in appropriate cases, support a downward variance from the

advisory Guidelines range”). The second is that when a court considers these factors, the

proceeding amounts to a resentencing — rather than a mere correction of sentence under Federal

Rule of Criminal Procedure 35 — at which the defendant is entitled to be present and allocute.

United States v. Flack, 941 F.3d 238, 240 (6th Cir. 2019) (citing Fed. R. Crim. P. 43(a)(3),

32(i)(4)); see also id. at 241 (noting that “a district court resentences the defendant . . . when it

revisits the § 3553(a) factors and determines anew what the sentence should be. A resentencing

could thus result in the same sentence as the one the district court imposed initially” (citation

omitted).




                                                 -4-
       The government contends that the Court should deny Hicks any reduction in his sentence

out of hand. It notes that he still is a career offender, his sentencing guidelines remain at 262 to

327 months, and after United States v. Booker, 544 U.S. 947 (2005), which held that guidelines

are not mandatory, the Court resentenced the defendant to the same 262-month term.

       Hicks, now 45 years old, acknowledges that his guideline range has not changed, but his

career offender status is thinly-based, triggered by a felony drug offense committed when he was

19 years old and an assault conviction committed when he was 20. He points out that the non-

career offender guideline range for his offense dropped from 121 to 151 months (offense level 29,

criminal history category IV) to 70 to 87 months (offense level 23, criminal history category IV).

He also provided letters from him and his wife detailing his good behavior since being

incarcerated. He claimed to never have a violence-based incident report, nor has he had any

disciplinary actions in the past decade. Moreover, he alleged that he is diligently preparing for life

outside the prison system by taking courses relevant to reintegrating with his family and society.

He also spent 6,000 hours in an HVAC apprenticeship program, which will give him the means to

work and provide for his family.

       The defendant’s wife also wrote a letter stating that her health is rapidly declining. She

suffered from a stroke, cancer, neuropathy, and lupus and requires his assistance at home. She

also stated that Hicks has not gotten into any further trouble since his incarceration.

       These factors require further consideration by the Court. Therefore, the Court will direct

the Probation Department to submit updated relevant information and will schedule a hearing at

which Hicks may be present and address the Court. He may waive his presence if he chooses.




                                                 -5-
                                                     III.

       Defendant Dramond Hicks is eligible to be resentenced under the First Step Act. The Court

will need current information so that it can apply the factors found in 18 U.S.C. § 3553(a) and

make an informed decision on resentencing.

       Accordingly, it is ORDERED that the defendant’s motion for resentencing under the First

Step Act (ECF No. 154) is GRANTED.

       It is further ORDERED that United States Probation Department provide updated, current

information on the defendant’s status by December 16, 2019.

       It is further ORDERED that counsel for the defendant must inform the Court whether the

defendant desires to be present at the resentencing hearing on or before December 16, 2019.

After receiving that information, the Court will set a resentencing date.


                                                                    s/David M. Lawson
                                                                    DAVID M. LAWSON
                                                                    United States District Judge
Date: December 11, 2019



                                          PROOF OF SERVICE

                       The undersigned certifies that a copy of the foregoing order was
                       served upon each attorney or party of record herein by
                       electronic means or first-class U.S. mail on December 11, 2019.

                                                  s/Susan K. Pinkowski
                                                  SUSAN K. PINKOWSKI




                                                     -6-
